DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/16/2022 has been entered. Claims 1, 3-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (EP 2914061) in view of Fujinami (US 9131539) and in further view of Artal (US 10009960).
Regarding claim 1, Fujinami (EP 2914061) teaches an induction hob comprising: a hob plate ([0020] a top plate);  a plurality of induction coils arranged below the hob plate and adapted to form at least one heating zone at the hob ([0017] plurality of heating coils), a pot detection sensor ([0181-0182] light-emitting unit 15 and light-receiving unit 16 for the distance estimation unit 17, used to detect the cooking vessel) and an evaluation unit for evaluating signals received from the pot detection sensor ([0181] distance estimation unit 17); and the evaluation unit is adapted to determine information regarding an occupancy level of the pot detection sensor covered by a piece of cookware ([0182] distance estimation unit 17, determine distance of an object based on light-emitting/receiving units to decide if a cooking vessel is placed) but is silent on wherein: the pot detection sensor is a strip-shaped sensor extending at least partially along a dedicated area of the hob plate within a space between a pair of adjacent induction coils of the plurality of induction coils and said occupancy level being indicative for a portion of the pot detection sensor covered by a pot place above said pot detection sensor.
Fujinami (US 9131539) teaches the pot detection sensor is a strip-shaped sensor extending at least partially along a dedicated area of the hob plate within a space between a pair of adjacent induction coils of the plurality of induction coils (Col. 22 lines 25-45 electrodes 5 a, 5 b, and 5 c may be individually disposed among the heating coils 3 a, 3 b, and 3 c, Fig. 22 electrodes are strip shaped).
Fujinami (EP 2914061) and Fujinami (US 9131539) are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061) to incorporate the teachings of Fujinami (US 9131539) to have strip shaped sensors disposed between adjacent induction coils in order to be have the sensors be less likely to receive noise of the electric field, allowing for more accurate detection (Fujinami (US 9131539) Col. 22 lines 25-45).
Artal teaches said occupancy level being indicative for a portion of the pot detection sensor covered by a pot place above said pot detection sensor (Col. 5 lines 59-67 percentage of coverage of relevant inductor, Col. 2 lines 50-55 inductors used as sensors to detect cookware element while also allowing additional sensors for the detection assembly).
Fujinami (EP 2914061), Fujinami (US 9131539), and Artal are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061) and Fujinami (US 9131539)  to incorporate the teachings of Artal to detect the portion of the sensor covered by the pot in order to determine the bottom surface of the cookware with a higher accuracy rather than was possible by solely counting heating elements that are covered by the base (Artal Col. 2 lines 35-55).
Regarding claim 5, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach induction hob according to claim 1, but Fujinami (EP 2914061) teaches a position of where the additional pot detection sensors are sensor(s) is/are covered within said dedicated area ([0054] position of the cooking vessel detected).
Regarding claim 7, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach induction hob according to claim 1, and Fujinami (EP 2914061) teaches the dedicated area being of straight shape, rounded shape, circular shape, oval shape or generally rectangular shape (Fig. 4, top plate 2, rectangular shape).
Regarding claim 11, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach an induction hob according to claim 1, and Fujinami (EP 2914061) teaches comprising: two or more said induction coils arranged below the hob plate in order to form a plurality of heating zones at the hob plate of said at least one heating zone ([0017] plurality of heating coils, [0102] forming a heating area based on placement of cookware); but is silent on said strip-shaped pot detection sensor at least partially placed between adjacent ones of the two or more of said plurality of induction coils within adjacent ones of the plurality of heating zones.
Fujinami (US 9131539) teaches said strip-shaped pot detection sensor at least partially placed between adjacent ones of the two or more of said plurality of induction coils within adjacent ones of the plurality of heating zones (Col. 22 lines 25-45 electrodes 5 a, 5 b, and 5 c may be individually disposed among the heating coils 3 a, 3 b, and 3 c, Fig. 22 electrodes are strip shaped).
It would have been obvious to have modified Sanchez and Fujinami (EP 2914061) to incorporate the teachings of Fujinami (US 9131539) to have strip shaped sensors disposed between adjacent heating zones in order to be have the sensors be less likely to receive noise of the electric field, allowing for more accurate detection (Fujinami (US 9131539) Col. 22 lines 25-45).


Claims 3, 6, 16, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (EP 2914061), Fujinami (US 9131539), and Artal (US 10009960) as applied to claim 1, in further view of Lorenzo (DE 102010031225).
Regarding claim 3, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach induction hob according to claim 1 but are silent on wherein the pot detection sensor is a capacity sensor.
However, Lorenzo teaches the pot detection sensor is a capacity sensor ([0011] capacitive sensors).
Fujinami (EP 2914061), Fujinami (US 9131539), Artal and Lorenzo are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach to incorporate the teachings of Lorenzo to have capacitive sensors to detect cookware positioned on the cooktop (Lorenzo [0012]).
Regarding claim 6, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach induction hob according to claim 1, but are silent on the pot detection sensor comprises at least partially a straight shape.
However, Lorenzo teaches the pot detection sensor comprises at least partially a straight shape (element 35-43, strip shaped sensor).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), and Artal to incorporate the teachings of Lorenzo to have strip shaped sensors to continuously detect along the perimeter of the hob plate (Lorenzo [0015]).
Regarding claim 16, Sanchez teaches a method for controlling an induction hob, the induction hob comprising a hob plat
Fujinami (US 9131539) teaches said pot detection sensor being a strip-shaped sensor extending at least partially along a dedicated area of the hob plate within a space between a pair of adjacent ones of said plurality of induction coils (Col. 22 lines 25-45 electrodes 5 a, 5 b, and 5 c may be individually disposed among the heating coils 3 a, 3 b, and 3 c, Fig. 22 electrodes are strip shaped).
It would have been obvious to have modified Sanchez and Fujinami (EP 2914061) to incorporate the teachings of Fujinami (US 9131539) to have strip shaped sensors disposed between adjacent induction coils in order to be have the sensors be less likely to receive noise of the electric field, allowing for more accurate detection (Fujinami (US 9131539) Col. 22 lines 25-45).
Lorenzo teaches said pot detection sensor being a strip-shaped sensor extending at least partially along a dedicated area of the hob plate (element 34-43 strip shaped sensors), and the method comprising the steps of: receiving at the evaluation unit information regarding an occupancy level of the pot detection sensor covered by a piece of cookware ([0005] control unit, depends on information of the position detection device); analyzing the received occupancy level information thereby deriving information regarding a position and/or size of the piece of cookware placed on the hob plate ([0030] heating elements dependent on information from position detection device); and controlling the induction hob
It would have been obvious to have modified Fujinami (EP 2914061) and Fujinami (US 9131539) to incorporate the teachings of Lorenzo to have strip shaped sensors to continuously detect along the perimeter of the hob plate (Lorenzo [0015]) and to analyze the coverage information based on the pot detection means to have explicit detection of the position of the cookware on the device (Lorenzo [0005]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061) and Fujinami (US 9131539) to incorporate the teachings of Lorenzo to have an evaluation unit that receives information from a pot detection sensor and is capable of determining an occupancy level of the pot detection sensor in order to have explicit detection of the position of containers placed on the device which provides a more energy efficient operation of heating elements (Lorenzo [0008]).
Artal teaches said occupancy level being indicative for a portion of the pot detection sensor covered by a pot place above said pot detection sensor (Col. 5 lines 59-67 percentage of coverage of relevant inductor, Col. 2 lines 50-55 inductors used as sensors to detect cookware element while also allowing additional sensors for the detection assembly).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), and Lorenzo  to incorporate the teachings of Artal to detect the portion of the sensor covered by the pot in order to determine the bottom surface of the cookware with a higher accuracy rather than was possible by solely counting heating elements that are covered by the base (Artal Col. 2 lines 35-55).
Regarding claim 17,  Fujinami (EP 2914061), Fujinami (US 9131539), Artal and Lorenzo teach induction hob according to claim 1 method according to claim 16, and but are silent on wherein the step of controlling the induction hob comprises triggering a heating zone formation procedure and/or triggering an output at a user interface regarding the position of the piece of cookware.
Lorenzo teaches wherein the step of controlling the induction hob comprises triggering a heating zone formation procedure and/or triggering an output at a user interface regarding the position of the piece of cookware ([0005] activate heating elements based on information of the position detection device).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), Artal, and Lorenzo to incorporate the teachings of Lorenzo to form heating zones dependent on information of the position detection devices to be able to identify the position of the cookware (Lorenzo [0005]).
Regarding claim 19, Fujinami (EP 2914061), Fujinami (US 9131539), Artal and Lorenzo teach the method according to claim 16 but are silent on wherein a control entity included in the induction hob receives information regarding an occupancy level of the pot detection sensor and compares the received occupancy level information with a threshold level in order to decide whether the position of the piece of cookware is outside a desired area and information regarding a repositioning of the piece of cookware should be provided at a user interface.
However Lorenzo teaches a control entity ([0005] control unit) included in the induction hob receives information regarding an occupancy level of the pot detection sensor and compares the received occupancy level information with a threshold level ([0005] depending on information of the position detection device is trained, [0049] surface threshold in control unit, the basis for activation of heating elements) in order to decide whether the position of the piece of cookware is outside a desired area and information regarding a repositioning of the piece of cookware should be provided at a user interface ([0020] display where preparation container should be moved).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), and Artal to incorporate the teachings of Lorenzo to compare occupancy level with a threshold in order to recognize the position of a piece of cookware on the hob plate (Lorenzo [0005]) and to display repositioning information to the user to give a user a specific warning (Lorenzo [0019]).
Regarding claim 22, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach an induction hob according to claim 1, but are silent on wherein the evaluation unit is further adapted to determine whether to merge the at least one heating zone to form a common heating zone area based on the occupancy level of the pot detection sensor covered by the piece of cookware disposed on the hob plate at least partially within the at least one heating zone.
Lorenzo teaches the evaluation unit is further adapted to determine whether to merge the at least one heating zone to form a common heating zone area based on the occupancy level of the pot detection sensor covered by the piece of cookware disposed on the hob plate at least partially within the at least one heating zone ([0043] activate one or more heating elements depending on position detection information, to heat the area specific to the preparation container area).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), and Artal to incorporate the teachings of Lorenzo to form a heating zone dependent on information of the position detection devices to be able to identify the position of the cookware (Lorenzo [0005]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (EP 2914061), Fujinami (US 9131539) and Artal (US 10009960) as applied to claim 1 above, and further in view of Hazan (US 5183996).
Regarding claim 4, Fujinami (EP 2914061), Fujinami (US 9131539) and Artal teach Induction hob according to claim 1, and Sanchez teaches wherein the dedicated area is selected from: (a) a heating zone from among the at least one heating zone (16a-16d cooking points); (b) an individual induction coil of the plurality of induction coils (14a-14d); (c) an area between adjacent heating zones from among the at least one heating zone (separation between cooking points fig. 1); (d) a heat sensitive area (16 cooking zone);  20WO 2018/077548PCT/EP2017/074001(e) an input element (pots 23a-23b), but is silent on (f) a display element; (g) a fixing element; (h) a sealing element; and  5(i) an edge of the hob plate (fig 1 plate 15).
However, Hazan teaches (f) a display element (90 display device); (g) a fixing element (19b, 20b, 21b fixing means); (h) a sealing element (23 sealing means); and  5(i) an edge of the hob plate.
Fujinami (EP 2914061), Fujinami (US 9131539), Artal, and Hazan are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539) and Artal to incorporate the teachings of Hazan to include a display device to display information (Hazan Col. 9 lines 38-40), a fixing means to secure the cooktop top to the base of the unit (Hazan Col. 4 lines 34-36), the sealing unit to ensure sealing between elements (Hazan Col. 6 lines 6-10), and the edge of a hob plate to bind to a supporting polygon (Hazan Col. 6 lines 54-57).
Regarding claim 13, Fujinami (EP 2914061), Fujinami (US 9131539) and Artal teach an induction hob according to claim 1, wherein the induction hob comprises signaling means for outputting an optic and/or acoustic message based on information provided by the evaluation unit (90 display device).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539) and Artal to incorporate the teachings of Hazan to include a display device to display information (Hazan Col. 9 lines 38-40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539) and Artal (US 10009960) as applied to claim 1 above, and further in view of Lomp (US 10433375).
Regarding claim 8, Fujinami (EP 2914061), Fujinami (US 9131539) and Artal teach induction hob according to claim 1, but is silent on wherein the pot detection sensor is formed by a printed line sensor arranged at a carrier plate carrying said plurality of induction coils, wherein said carrier plate is thermally insulating, electrically isolating and/or provided for carrying further electric and/or electronic components.
However, Lomp teaches the pot detection sensor (sensor coils 25ab, 25ab′, 25bc, 25bc′, 25cd and 25cd′) is formed by a printed line sensor arranged at a carrier plate carrying said one or more induction coils (Col 4 lines 60-68 sensor coils on carrier device/plate), wherein said carrier plate (Element 13 carrier plate) is thermally insulating, electrically isolating and/or provided for carrying further electric and/or electronic components.
Fujinami (EP 2914061), Fujinami (US 9131539), Artal and Lomp are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539) and Artal to incorporate the teachings of Lomp to place the sensors on the carrier plate in order to have the sensors be independent of the induction coils (Lomp Col 4 lines 60-64).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (EP 2914061), Fujinami (US 9131539), and Artal (US 10009960) as applied to claim 1 above, and further in view of Leyh (US 20160330799).
Regarding claim 9, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach an induction hob according to claim 1, but are silent on wherein at least two adjacent ones of said plurality induction coils have a triangular shape in each case.
However, Leyh teaches at least two adjacent ones of said one or more induction coils have a triangular shape in each case ([0035] induction coils have shape of a right-angled triangle).
Fujinami (EP 2914061), Fujinami (US 9131539), Artal, and Leyh are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), and Artal to incorporate the teachings of Leyh to include triangular induction coils to be able to form rectangular or square heating area from a pairing of the induction coils (Leyh [0009]).
Regarding claim 10, Sanchez, Fujinami (EP 2914061), Fujinami (US 9131539), and Leyh an induction hob according to claim 9, and Sanchez teaches wherein at least one of the at least two adjacent induction coils includes three coils (Fig. 1 adjacent induction coils 14a-14d), wherein each of the three coils is circular; or 4one of the three coils is circular while the other two coils are triangular (Fig. 1 induction coils 14a-14d shown to be circular).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (EP 2914061), Fujinami (US 9131539), and Artal (US 10009960) as applied to claim 1 above, and further in view of Lomp (US 10433375) and Lorenzo (DE 102010031225).
Regarding claim 12, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal teach induction hob according to claim 11, but are silent on further comprising a control entity adapted to automatically form a common heating zone area including any of said plurality of heating zones based on information provided by the evaluation unit, wherein the control entity receives information regarding an occupancy level of the pot detection sensor and compares received occupancy level information with a threshold level and comparing the occupancy level with a threshold level in order to decide whether two pieces of cookware are placed on different ones of said plurality of heating zones which have to be driven independently or a single piece of cookware covers multiple ones of said plurality of heating zones and said multiple heating zones have to be combined in order to form said common heating zone area.
Lorenzo teaches wherein the control entity receives information regarding an occupancy level of the pot detection sensor and compares received occupancy level information with a threshold level ([0005] depending on information of the position detection device is trained, [0049] surface threshold in control unit, the basis for activation of heating elements)
However Lomp teaches a control entity adapted to automatically form a common heating zone area including any of said plurality of heating zones based on information provided by the evaluation unit (Col. 8 lines 22-30 heating coils 15a and 15b to form cooking zone), and compares received occupancy level information with a threshold level and comparing the occupancy level with a threshold level in order to decide whether two pieces of cookware are placed on different ones of said plurality of heating zones which have to be driven independently or a single piece of cookware covers multiple ones of said plurality of heating zones (Col. 8  17-22, 32-36 large pan 29a in left hand upper region and medium sized pan 29b in central region), and said multiple heating zones have to be combined in order to form said common heating zone area (Col. 8 lines 22-30 heating coils 15a and 15b to form cooking zone).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (EP 2914061), and Fujinami (US 9131539) to incorporate the teachings of Lorenzo to compare occupancy level with a threshold in order to recognize the position of a piece of cookware on the hob plate (Lorenzo [0005]).
Fujinami (EP 2914061), Fujinami (US 9131539), Artal, Lorenzo and Lomp are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), Artal, and Lorenzo to incorporate the teachings of Lomp to detect multiple pieces of cookware and automatically form heating zones to be able to detect where a pan is positioned and control the induction coils accordingly (Lomp Col 1 lines 50-54).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (EP 2914061), Fujinami (US 9131539), Artal (US 10009960), Lomp (US 10433375), and Lorenzo (DE 102010031225) as applied to claim 12 above, and further in view of Sanchez (US 20160095169).
Regarding claim 14, Fujinami (EP 2914061), Fujinami (US 9131539), Artal, Lorenzo, and Lomp teach the induction hob according to claim 12, but are silent on wherein the control entity is additionally adapted to receive pot identification information from 5said plurality of induction coils and to evaluate said pot identification information for forming the common heating zone area.
However, Sanchez teaches wherein the control entity ([0007] hob control) is additionally adapted to receive pot identification information from 5said plurality of induction coils ([0007] individual pot identifier data) and to evaluate said pot identification information for forming the common heating zone area ([0036] start the power profile template based on pot identifier).
Fujinami (EP 2914061), Fujinami (US 9131539), Artal, Lorenzo, Lomp, and Sanchez are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), Artal,  Lorenzo, and Lomp to incorporate the teachings of Sanchez to have pot identification information in order to allow for certain pots to be heated to the desire temperature to a predefined temperature automatically (Sanchez [0013]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (EP 2914061), Fujinami (US 9131539), and Artal (US 10009960) to claim 1 above, and further in view of Christiansen (US 20160037585). 
Regarding claim 15, Fujinami (EP 2914061), Fujinami (US 9131539), and Artal (US 10009960) teach an induction hob according to claim 1, and but are silent on wherein there is provided a plurality of said strip-shaped pot detection sensors (element 35-43 strip shaped sensor) but is silent on that are arranged as a matrix throughout the hob plat
However, Christiansen teaches pot detection sensors that are arranged as a matrix throughout the hob plat
Fujinami (EP 2914061), Fujinami (US 9131539), Artal (US 10009960), and Christiansen are considered to be analogous to the claimed invention because they are in the same field of cooking tops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez and Lorenzo to incorporate the teachings of Christiansen to have the sensors in a matrix form to have cooking vessel cover at least partially multiple coils (Christiansen [0046]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami (EP 2914061), Fujinami (US 9131539), Artal (US 10009960), and Lorenzo (DE 102010031225) as applied to claim 16 above, and further in view of Sanchez (US 20160095169) and Lomp (US 10433375).
Regarding claim 18, Fujinami (EP 2914061), Fujinami (US 9131539), Artal, and Lorenzo teach a method according to claim 16, but are silent on wherein the control entity additionally receives pot identification information from one or more of the pair of adjacent induction coils and evaluates said pot identification information for forming the heating zone area, wherein a control entity included in the induction hob receives information regarding an occupancy level of the pot detection sensor positioned between the pair of adjacent ones of said plurality of induction coils and compares the received occupancy level information with 6a threshold level in order to decide whether two pieces of cookware are placed on the hob plate, and have to be driven independently or the single piece of cookware covers multiple heating zones and said multiple heating zones have to be combined in order to form the common heating zone area.
Sanchez teaches wherein the control entity additionally receives pot identification information from one or more of the pair of adjacent induction coils ([0007] individual pot identifier) and evaluates said pot identification information for forming the heating zone area ([0036] start the power profile template based on pot identifier).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), Artal, and Lorenzo to incorporate the teachings of Sanchez to have pot identification information in order to allow for certain pots to be heated to the desire temperature to a predefined temperature automatically (Sanchez [0013]).
Lorenzo teaches wherein a control entity ([0043] control unit) included in the induction hob receives information regarding the occupancy level of the pot detection and compares the received occupancy level information with 6a threshold level in order to decide whether two pieces of cookware are placed on the hob plate ([0049] surface threshold, basis of which can be decided whether activation of heating elements should be done), and but is silent on sensor positioned between a pair of adjacent induction coils and detecting whether two pieces of cookware are place on the hob plate, and have to be driven independently or the single piece of cookware covers multiple heating zones and said multiple heating zones have to be combined in order to form the common heating zone area.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), Sanchez, and Artal to incorporate the teachings of Lorenzo to compare occupancy level with a threshold in order to recognize the position of a piece of cookware on the hob plate (Lorenzo [0005]).
Lomp teaches sensor positioned between the pair of adjacent ones of said plurality of induction coils (Col 2 lines 36-45 sensor between adjacent induction heating coils (Col. 8  17-22, 32-36 large pan 29a in left hand upper region and medium sized pan 29b in central region), and detecting whether two pieces of cookware are place on the hob plate, and have to be driven independently or the single piece of cookware covers multiple heating zones and said multiple heating zones have to be combined in order to form a common heating zone area (Col. 8 lines 22-30 heating coils 15a and 15b to form cooking zone).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), Artal, Lorenzo, and Sanchez to incorporate the teachings of Lomp to detect multiple pieces of cookware and automatically form heating zones to be able to detect where a pan is positioned and control the induction coils accordingly (Lomp Col 1 lines 50-54).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US9609697) and Fujinami (US 9131539), and further in view of Lomp (US 10433375), and Lorenzo (DE 102010031225).
Regarding claim 20, Aldana teaches an induction hob comprising a plurality of induction coils arranged below a hob plate (Col. 5 lines 15-20 heating elements 12 a, 12 b are inductors), and a control unit adapted to operate said plurality of induction coils (Col. 5 lines 5-10 control unit 18) in all of the following modes: independently to yield respective individual heating areas specific to the respective induction coils (Col. 1 lines 20-30 inductor to be operated independently of the other inductors by way of the power supply unit), and - drives independently, at independently selected power levels (Col. 1 lines 33-36 the power level can be selected by the user by way of a user interface), but is silent on a plurality of strip-shaped capacitive sensors disposed and extending in spaces respectively between adjacent ones of said plurality of induction coils, grouping two or more contiguous ones of said induction coils to be operated together to define a common heating area, or grouping together respective groups of contiguous ones of said induction coils together to define respective common heating areas, each such common heating area being defined by the common operation at a common power level of the contiguous induction coils defining that common heating area, wherein said control unit: - drives together, at a common power level, each pair of adjacent ones of said plurality of induction coils when the strip-shaped capacitive sensor therebetween yields a signal above a predetermined capacitance threshold indicative of a threshold level of 7coverage of that sensor by a cooking utensil placed at least partially thereover on said hob plate, each said pair of adjacent induction coils when the strip-shaped capacitive sensor therebetween yields a signal below said predetermined capacitance level; wherein three or more contiguous ones of said of said plurality induction coils grouped and driven together by said control unit to define a common heating area therebetween and when all the strip-shaped capacitive sensors between adjacent pairs thereof yield respective capacitance signals above their aforesaid respective predetermined threshold levels; said strip-shaped capacitive sensors being printed on a thermally insulating and electrically isolating carrier plate carrying said plurality of induction coils.
Fujinami (US 9131539) teaches a plurality of strip-shaped sensors disposed and extending in spaces located respectively between adjacent ones of said plurality of induction coils (Col. 22 lines 25-45 electrodes 5 a, 5 b, and 5 c may be individually disposed among the heating coils 3 a, 3 b, and 3 c, Fig. 22 electrodes are strip shaped).
Aldana and Fujinami (US 9131539)  are considered to be analogous to the claimed invention because they are in the same field of cooktops. It would have been obvious to have modified Aldana to incorporate the teachings of Fujinami (US 9131539) to have strip shaped sensors disposed and extended between adjacent induction coils in order to be have the sensors be less likely to receive noise of the electric field, allowing for more accurate detection (Fujinami (US 9131539) Col. 22 lines 25-45).
However Lorenzo teaches, capacitive sensors [0011] capacitive sensors), and a control unit adapted to operate said plurality of induction coils in all of the following modes: grouping two or more contiguous ones of said induction coils to be operated together to define a common heating area, or grouping together respective groups of contiguous ones of said induction coils to be operated together to define respective common heating areas, each such common heating area being defined by the common operation at a common power level of the contiguous induction coils defining that common heating area ([0043] activate one or more heating elements 13 to 23), wherein said control unit: - drives together, at a common power level, each pair of adjacent ones of said plurality of induction coils when the strip-shaped capacitive sensor (element 35-43 strip shaped sensor, [0011] capacitive sensors), therebetween yields a signal above a predetermined capacitance threshold indicative of a threshold level of occupancy level of that sensor by a cooking utensil placed at least partially thereover on said hob plate  ([0005] depending on information of the position detection device is trained, [0049] surface threshold in control unit, the basis for activation of heating elements), and, each said pair of adjacent induction coils when the strip-shaped capacitive sensor (element 35-43 strip shaped sensor, [0011] capacitive sensors),  therebetween yields a signal below said predetermined capacitance level; wherein three or more contiguous ones of said of said plurality induction coils grouped and driven together by said control unit to define a common heating area ([0043] activate one or more heating elements 13 to 23), therebetween when all the strip-shaped capacitive sensors sensor (element 35-43 strip shaped sensor, [0011] capacitive sensors)between adjacent pairs thereof yield respective capacitance signals above their aforesaid respective predetermined threshold levels plate  ([0005] depending on information of the position detection device is trained, [0049] surface threshold in control unit, the basis for activation of heating elements); said strip-shaped capacitive sensors but is silent on being printed on a thermally insulating and electrically isolating carrier plate carrying said plurality of induction coils and sensors disposed respectively between adjacent ones of said plurality of induction coils.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aldana and Fujinami (US 9131539)  to incorporate the teachings of Lorenzo to compare occupancy level with a threshold in order to recognize the position of a piece of cookware on the hob plate (Lorenzo [0005]) and group multiple heating coils to form heating zones in order to have explicit detection of the position of the cookware on the device (Lorenzo [0005]).
However, Lomp teaches sensors being printed on a thermally insulating and electrically isolating carrier plate carrying said plurality of induction coils (Col 4 lines 60-68 sensor coils on carrier device/plate), and sensors disposed respectively between adjacent ones of said plurality of induction coils (Col. 2 lines 36-45 sensor coil between two adjacent heating coils).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez, Fujinami (US 9131539) , and Lorenzo to incorporate the teachings of Lomp to place the sensors on the carrier plate in order to have the sensors be independent of the induction coils (Lomp Col 4 lines 60-64) and to place the sensors in between the induction coils to get planar coverage of the induction hob with a limited number of sensors (Lomp Col 2 lines 46-49).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US9609697), Fujinami (US 9131539), Lomp (US 10433375), and Lorenzo (DE 102010031225) as applied to claim 20 and further in view of Sanchez (US 20160095169).
Regarding claim 21, Aldana, Lorenzo, Fujinami (US 9131539), and Lomp teach the induction hob according to claim 20, and Aldana, Fujinami (US 9131539), and Lomp are silent on the control unit being further adapted to drive said plurality of induction coils independently or grouped together forming one or more said common heating areas based on further signal information indicating position, and based on pot identification information from one or more of said plurality of induction coils and the respective strip-shaped capacitive sensors are covered by said cooking utensil or by a plurality of cooking utensils.
However, Sanchez teaches the control unit being further adapted to drive said plurality of induction coils independently or grouped together forming one or more said common heating areas based on further signal information indicating position ([0013] at least one heating element activated), and based on pot identification information from one or more of said plurality of induction coils ([0007] individual pot identifier).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujinami (EP 2914061), Fujinami (US 9131539), Artal, and Lorenzo to incorporate the teachings of Sanchez to have grouping of coils based on pot identification information in order to allow for certain pots to be heated to the desire temperature to a predefined temperature automatically (Sanchez [0013]).
Lorenzo teaches the respective strip-shaped capacitive sensors are covered by said cooking utensil or by a plurality of cooking utensils (elements 35-43 strip shaped sensors, [0011] capacitive sensors).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez and Lomp to incorporate the teachings of Lorenzo to include the strip shaped capacitive sensors to detect cookware positioned on the cooktop (Lorenzo [0012]).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Garde (EP 2242328) does not teach the occupancy level of the pot detection sensor, the newly cited reference Artal overcomes the argument, as Artal discloses the coverage of the inductors is equivalent to the coverage of the sensors, as the inductors are used as the pot detection sensors.
Regarding applicant’s argument that Sanchez does not teach the control unit drives coils independently, the newly cited reference Aldana overcomes this argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        5/26/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761